          Case 3:20-cv-00029-JWD-EWD                       Document 20           03/10/21 Page 1 of 1




                                  UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

RANDY MICHAEL PEREZ (#622112)
                                                                                     CIVIL ACTION
VERSUS
                                                                                     NO. 20-29-JWD-EWD
JOHN BEL EDWARDS, ET AL.
                                                      OPINION

         After independently reviewing the entire record in this case and for the reasons set forth in

the Magistrate Judge's Report (Doc.18) dated February 23, 2021, to which an objection was filed

and considered, (Doc. 19),

         IT IS ORDERED that Plaintiff’s Motion to Amend Complaint (Doc.10) is DENIED, the

Court declines to exercise supplemental jurisdiction over Plaintiff’s potential state law claims, that

his federal claims are DISMISSED WITH PREJUDICE as legally frivolous and for failure to state

a claim pursuant to 28 U.S.C. §§ 1915 and 1915A,1 and that this case shall be CLOSED.

         IT IS FURTHER ORDERED that Plaintiff’s request for a preliminary injunction (Doc.

15) is DENIED.

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on March 10, 2021.

                                                           S
                                                  JUDGE JOHN W. deGRAVELLES
                                                  UNITED STATES DISTRICT COURT
                                                  MIDDLE DISTRICT OF LOUISIANA

1 Plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action or appeal
a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the prisoner has, on 3
or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of the
United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which
relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” Should this Report
and Recommendation be adopted, the Ruling in this matter will constitute a strike.
